

Exhibit 10.1

RESTRICTED SHARE UNIT AWARD AGREEMENT
FOR THE TRUSTEES OF CHAMBERS STREET PROPERTIES
2013 EQUITY INCENTIVE PLAN
Eligible Person:
 
Number of RSUs Granted:
 
Grant Date:
 



1.Award. Pursuant to the Chambers Street Properties 2013 Equity Incentive Plan
(the “Plan”), Chambers Street Properties (the “Company”) hereby grants to the
Eligible Person named above the number of Restricted Share Units (“RSUs”)
specified above. This award agreement (this “Agreement”) represents a promise to
pay to the Eligible Person, subject to the restrictions and conditions set forth
herein and in the Plan, a number of Common Shares equal to the number of RSUs.
2.Restrictions and Conditions. The RSUs are subject to restrictions as set forth
herein and in the Plan.
3.Vesting of RSUs. The RSUs granted hereunder shall be fully vested upon grant.
4.Timing and Form of Payout. Subject to Section 6, the RSUs will be paid to the
Eligible Person in the form of Common Shares on the first business day that
occurs six months after the Eligible Person ceases to serve as a Trustee of the
Company.
5.Voting Rights and Dividends. Until such time as the RSUs are paid out in
Common Shares, the Eligible Person shall not have voting rights. However, an
amount equal to the dividends and other distributions that would have been paid
with respect to the Common Shares covered by the RSUs had such Common Shares
been outstanding shall be paid at the same time and in the same form as the
dividends or distributions.
6.Change in Control. In the event of a change in the ownership or effective
control of the Company (as defined in Treasury Regulation Section
1.409A-3(a)(5)), all RSUs shall be paid in the form of Shares immediately prior
to consummation of the change.
7.Continuation of Service as Trustee. This Agreement shall not confer upon the
Eligible Person any right to continue service with the Company, nor shall this
Agreement interfere in any way with the Company's right to terminate the
Eligible Person's service at any time. A Trustee “ceases to serve as a Trustee
of the Company” on the date he incurs a “separation from service” (as defined in
Treasury Regulation Section 409A-1(h)).
8.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.






--------------------------------------------------------------------------------




9.Transferability. This Agreement is personal to the Eligible Person, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution in
accordance with the Plan.
 
 
 
Chambers Street Properties
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:
 
 
 
 
Title:



The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.
Dated:
 
 
 
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
Name:







